HENLEY, Circuit Judge
(concurring in part).
The opinion of the Court gives constitutional approval to the plan of desegregation approved by the School District subject only to a review in the district court of the operations conducted with reference to the first grade.
The arguments used to exempt from full time integration large numbers of first grade children are familiar ones; they have been made before, and until now they have been uniformly rejected. Specifically, this court emphatically rejected a plan for partial integration of the first three grades in a public school system in 1972. Clark v. Board of Education, 465 F.2d 1044 (8th Cir. 1972), cert. denied, 413 U.S. 923, 93 S.Ct. 3054, 37 L.Ed.2d 1044 (1973).
While I agree that the school system as a whole should be permitted to operate under the plan for the 1976 — 77 school year, it should be made clear that the approval is only for a one year transition period and that before another year the Board under the guidance of the district court should reassess its operations and revise its plan so as to integrate fully the first along with all other grades.
*710Any such reassessment and revision should seek as well to reduce the burden of integration apparently disproportionately borne by black pupils and to alter the racial consist of the respective classes so as to more nearly approximate the racial makeup of the school population as a whole.
Measures short of those suggested here will not likely free the Omaha schools of invidious discrimination “root and branch”.